Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-17 are pending.
Claims 1-17 are rejected.
Claims 1 and 7 are amended.
Claim 17 is new.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 1-17 are directed toward a system (i.e. machine). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1 and 7 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of mental process but for the recitation of generic computer components. 
“A hospital information system comprising: processing circuitry configured to specify, in accordance with determination of an event that relates to medical care to a subject, a plurality of tasks that relate to the event and are performed in a medical facility, trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task, assigning on a work-by-work basis, a respective health professional from a plurality of health professionals performing each respective work of the plurality of works in the medical facility, the plurality of health professionals including both healthcare professionals and clerical staff, [[and]] output display information representing the respective work of each health professional so that the assigned health professional is identifiable with respect to each work in the display information, determine, for each work included in the plurality of works, whether or not the work is completed based on the storage state of the work result, and update the display information when the work is complete”.
The limitations of specify, trigger, assigning, outputting, determine, and update, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite an action that can be performed in the human mind or via pen and paper (i.e. in this case the aforementioned limitations recite steps a doctor or other medical professional can perform, such as specifying a task to be complete, assigning the task, planning the task, outputting the assigned tasks in a display, determine if the tasks are completed, and updating the display tasks to reflect which task are completed, but instead automates the process via a processing circuitry), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Further, the abstract idea of claim 7 is identical as the abstract idea of claim 1. This limitation, given the broadest reasonable interpretation, also falls under the abstract idea of a mental process because reasons stated above in the previous paragraph.
Dependent claims 2-6 and 8-17 include other limitations, as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and 
Step 2A—Prong 2:
Claims 1-17 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “processing circuitry”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 2 and Pages  8-10, of the present specification, and see further MPEP 2106.05(f); 
Generally linking the abstract idea to a particular technological environment or field of use, for example, “processing circuitry configured to:…”, which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, claims 1 and 7 recite “output display information representing the work of each health professional” and claims 3 and 9 recite “the processing circuitry is configured to output the display information about each subject”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-6 and 8-17 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in 
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent Claims 2-6 and 8-17 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent Claims 1 and 7, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-17 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1, 5, 6, 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kharraz Tavakol et al. (US 10185929 B2), hereinafter Kharraz, in view of White et al. (US 20040019501 Al), hereinafter White, and Tran et al. (), hereinafter Tran.
Regarding claim 1 Kharraz teaches a hospital information system (Abstract and Column 2, lines 7-12 and lines 31-43) comprising: processing circuitry configured to specify, in accordance with determination of an event that relates to medical care to a subject (FIG. 3A, FIG. 13B, and Column 16-17, lines 64-67 and 1-12), from a plurality of health professionals performing each respective work of the plurality of works in the medical facility, the plurality of health professionals including both healthcare professionals and clerical staff (Column 8, lines 31-50); and output display information representing the respective work of each health professional so that the assigned health professional is identifiable with respect to each work in the display information (FIG. 3A, FIG. 13B, and Column 16-17, lines 64-67 and 1-12). Kharraz, and Wasson do not teach a plurality of tasks that relate to the event and are performed in a medical facility, trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task, and assigning on a work-by-work basis, a respective health professional. However White teaches a plurality of tasks that relate to the event and are performed in a medical facility, trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task, assigning on a work-by-work basis, a respective health professional (White, [0045] and [0058]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kharraz to incorporate the teachings of Wasson and account for a hospital information system comprising: processing circuitry configured to specify, in accordance with determination of an event that relates to medical care to a subject, a plurality of tasks that relate to the event and are performed in a medical facility, trigger, for each of the specified plurality of determine, for each work included in the plurality of works, whether or not the work is completed based on the storage state of the work result, and update the display information when the work is complete. However Tran teaches determine, for each work included in the plurality of works, whether or not the work is completed based on the storage state of the work result, and update the display information when the work is complete (Tran, [0028], [0047], [0051], [0057], [0058], and [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kharraz and Wasson to incorporate the teachings of Tran and account for a hospital information system comprising: processing circuitry configured to specify, in accordance with determination of an event that relates to medical care to a subject, a plurality of tasks that relate to the event and are performed in a medical facility, trigger, for each of the specified plurality of tasks, specifying a plurality of works serially performed in the medical facility to complete the specified task, assigning on a work-by-work basis, a respective health professional from a plurality of health professionals performing each respective work of the plurality of works in the medical facility, the plurality of health professionals including both healthcare professionals and clerical staff, [[and]] output display information representing the respective work of each health professional so that the assigned health professional is identifiable with respect to each work in the display information, determine, for each work included in the plurality of works, whether or not the work is completed based on the storage state of the work result, and update the display information when the work is 
Regarding claims 5 and 11 the combination of Kharraz, White, and Tran teaches the limitations of independent claims 1 and 7. Kharraz does not teach the processing circuitry is configured to determine whether the specified work of each health professional is performed and update the display information on the basis of a result of the determination, and output the updated display information. However White teaches the processing circuitry is configured to determine whether the work of each health professional is performed and update the display information on the basis of a result of the determination, and output the updated display information (Fig. 4A and 4B, and [0055]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Kharraz to incorporate the teachings of White and account for the hospital information system according to claims 1 and 11, wherein the processing circuitry is configured to determine whether the specified work of each health professional is performed and update the display information on the basis of a result of the determination, and output the updated display information. Doing so would focus on patient case workload management (White, [0009]-[0010]).
Regarding claims 6 and 12 the combination of Kharraz, White, and Tran teaches the limitations of independent claims 1 and 7 and White teaches the limitations of dependent claims 5 and 6 (as stated above). Kharraz does not teach the processing circuitry is configured to update a status of [[a]] the work of each health professional on the basis of a result of the determining whether the work of each health professional is performed and, on the basis of the status of the works, update a status of a task that is completed by performing the works of the respective health professionals, and output display information containing the status of the works and the status of the task. White teaches the processing circuitry is configured to update a status of the work of each health professional on the basis of a result of the determining whether the work of each health professional is performed and, on the basis of the status of the works, update a status of a task that 
Regarding claim 17, the combination of Kharraz, White, and Tran teaches the limitations of the hospital information system according to claim 7. Tran further teaches the processing circuitry configured to update the display information when the work is complete comprises processing circuitry configured to, when the work is complete, update the display   information by adding an icon representing a completed task to a visual representation of a set of hospital records corresponding to the subject (Tran, [0028], [0047], [0051], [0057], [0058], and [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing data to modify Kharraz and White to incorporate the teachings of Tran and account for the hospital information system according to claim 7, wherein the processing circuitry configured to update the display information when the work is complete comprises processing circuitry configured to, when the work is complete, update the display information by adding an icon representing a . Doing so would focus on patient case workload management (White, [0009]-[0010]).

Claim 2-4, 7-10, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kharraz, Wasson, and Tran, in view of White et al. (US 20040019501 Al), hereinafter White, and Wasson et al. (US20150025902 Al), hereinafter Wasson.
Regarding claim 2 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claim 1. Kharraz further teaches the processing circuitry is configured to further specify an order in which the works of the respective health professionals are performed (Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12), and output display information representing the order in which the works of the respective health professionals are performed (Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 3 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claim 1 and claim 2. Kharraz further teaches the processing circuitry is configured to output the display information about each subject (Fig. 3, 4, 5, 9, 11, 12, 13A, 13B, and Columns 9-10, lines 66-67 and 1-63).
Regarding claim 4 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claims 1-3. Kharraz further teaches the processing circuitry is configured to output the display information about each health professional (Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 7 Kharraz teaches a hospital information system (Abstract and Column 2, lines 7-12 and lines 31-43) comprising: processing circuitry configured to specify, in accordance with determination of an event that relates to medical care to a subject (FIG. 13A, FIG. 13B, and Column 16-17, lines 64-67 and 1-12), a plurality of tasks that relate to the event and are 
Regarding claim 8 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claims 7. Kharraz further teaches the processing circuitry is 
Regarding claim 9 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claims 7 and 8. Kharraz further teaches the processing circuitry is configured to output the display information about each subject (Fig. 3, 4, 5, 9, 11, 12, 13A, 13B, and Columns 9- 10, lines 66-67 and 1-63).
Regarding claim 10 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claims 7-9. Kharraz further teaches the processing circuitry is configured to output the display information about each health professional (Fig. /3A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
 Regarding claim 13 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claim 1 and claim 2. Kharraz further teaches the processing circuitry is configured to determine whether the work of each health professional is performed and update the display information on the basis of a result of the determination, and output the updated display information (Abstract, Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 14 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claim 1, 2, and 13. Kharraz further teaches the processing circuitry is configured to update a status of the work of each health professional on the basis of a result of the determining whether the work of each health professional is performed and, on the basis of the status of the works, update a status of the task that is completed by performing the works of the respective health professionals, and output display information containing the status of the 
Regarding claim 15 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claims 7 and 8. Kharraz further teaches the processing circuitry is configured to determine whether the work of each health professional is performed and update the display information on the basis of a result of the determination, and output the updated display information (Abstract, Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).
Regarding claim 16 the combination of Kharraz, White, Wasson, and Tran teaches the hospital information system of claims 7, 8, and 15. Kharraz further teaches the processing circuitry is configured to update a status of the work of each health professional on the basis of a result of the determining whether the work of each health professional is performed and, on the basis of the status of the works, update a status of the task that is completed by performing the works of the respective health professionals, and output display information containing the status of the works and the status of the task (Abstract, Fig. 13A and 13B, and Columns 16-17, lines 64-67 and lines 1-12).

Response to Arguments
Applicant's arguments filed 11/23/2021 have been fully considered. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the implementation of the outputting, determining, and updating are performed by “processing circuity” and is therefore this implements any abstract idea(s) into a practical application. Further, Applicant argues the amended claims are analogous to Example #42 and #37 of the Subject Matter Eligibility Examples. Examiner respectfully disagrees. As stated in the previous Office Action, the processing circuitry is interpreted as being recited at a high level of generality such that it amounts to mere instructions to apply the exception using generic computer components. Further, merely linking the judicial exception to a generic computer components does not integrate the abstract idea into a 
Applicant’s arguments with respect to 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798 and email is rachael.stone@USPTO.gov (email preferred).  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
/R.S.S./Examiner, Art Unit 3686                   


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686